Title: To George Washington from Lieutenant Colonel Samuel Smith, 7 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] October 7th 1777

Yesterday Evening the Enemy entirely evacuated Billingsport after having destroy’d our works, burnt the platforms, Houses[,] Gun Carriages &c. they have left all our own guns, one of which a twelve pounder they had taken out the spike and left it open. The works they threw up are entire We shall destroy them. The Commodore engag’d their Shiping last night and chas’d them down to Chester, where nine of them now lay, and where they landed their Troops from Billingsport.

I presume from their destroying every thing at that Garrison, that they do not mean to return, they have made an attempt on the Chevaux de frize and found it almost impractacable to raise them, I flatter myself ’tis their last.
Our Spies from the City say that the Enemy are very scarce of Ammunition, all the Accounts from them agree that one Hessian and one Brittish General were kill’d. our last Spy brings an account that a party attempted to cross the ferry to go to their Ships for Ammunition and coud not for want of Boats, he says that the Soldiers publickly found fault with their Officers for not supplying them properly. This Garrison is very sickly. I have the honor to be Your Excellencys Most Obediant Servant

Sam Smith

